Title: To Thomas Jefferson from Madame de Doradour, [18 May 1785]
From: Doradour, Madame de
To: Jefferson, Thomas



[18 May 1785]
ce Mercredie a huit heure

Mde. Doradour a l’honneur de souhaitter le bonjour à Monsieur jeffersson; elle est obligée de sortir ce matin et ce soir elle iras a hauteuil; elle suplie Monsieur jeffersson de voulloir bien se ressouvenir qu’il a eu la bonté de promettre qu’il parleres a Mr. grand. Sy il menés aujourd’hui Mademoiselle sa fille faire ses adieux à Md. adams, elle seres enchantee d’y trouver Monsieur jeffersson et de le convaincre de son attachement.
